DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/03/2020 has been entered.
 
Status of the Claims
The response filed 04/03/2020 is acknowledged.
Claims 1-29 are pending.
Claim 29 is new.
	Applicant’s election of species polypropylene mesh is acknowledged. Applicant has indicated this species reads on claims 1-6, 9-12 and 28.
	Applicant’s election of species BDDE as homobifunctional crosslinking agent is acknowledged. Applicant has indicated this species reads on claims 1-12 and 28.
Claims 13-27 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 07/01/2019.
Claims 7-8 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species (mesh material), there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 07/01/2019.

Claims 1-6, 9-12 and 28-29 are treated on the merits in this action.  
.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, 6, 9-11 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Pressato, US 6723709 in view of Borck, US 20060165962 A1 and Zhao, US 20020049281 A1.
Pressato teaches a polypropylene mesh coated with crosslinked hyaluronic acid (Pressato, e.g., c4:1-29) wherein the crosslinked derivative hyaluronic acid includes crosslinks of the hydroxyl groups of the same or different hyaluronic acid molecules (Pressato, e.g., claim 7).
Pressato teaches hyaluronic acid having a molecular weight in the claimed range, e.g., 150000 to 750000 (Pressato, e.g., c10:38-42), 620000 is found in Example 7. Generally, between 50,000 to 13 million is suggested at c5:53-c6:29. 
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP 2144.05.
Pressato teaches esterified derivatives of hyaluronic acid or cross-linked derivatives of hyaluronic acid (Pressato, Abstract). Pressato) used singly, or in combination (Pressato, e.g., c3:33-38). Pressato teaches crosslinked hyaluronic acid + polypropylene (Pressato, e.g., c4:1-7), where the polypropylene is a surgical article, e.g., membrane, tissue or mesh (Pressato, e.g., c3:33-67). Polypropylene mesh surgical articles are exemplified. 
Pressato teaches polypropylene mesh coated with crosslinked hyaluronic acid improves biocompatibility (Pressato, e.g., c3:33-38, c26:10-19, c29:24-35), reduces tissue adhesion problems, and lowers tissue inflammatory reaction (Pressato, e.g., c29:24-35 and table 4). Crosslinking improves utility of hyaluronic acid in this context in that the degree of crosslinking may be employed to achieve desired degradation time and effect on adhesion prevention (Pressato, e.g., c10:l46-54).
Pressato does not expressly teach the hyaluronic acids crosslinked with –OH containing groups on the mesh.
Pressato does not expressly teach the hyaluronic acid crosslinked with a homobifunctional crosslinking agent because although the hydroxyl groups of hyaluronic acid participate in the crosslinking, the hyaluronic acid in Pressato is crosslinked to itself via intramolecular carboxy-hydroxyl bonds (Pressato, e.g., c8:3-16, claim 7).
Borck, US 20060165962 A1
Similar to Pressato, Borck teaches implantable medical devices having a coating comprising hyaluronan for improved biocompatibility and reduced inflammation (Borck, e.g., Abstract, 0003, 0010), wherein the hyaluronic acid is crosslinked in order to influence degradation behavior by means of crosslinkers including, inter alia, butane diol diglycidyl ether, i.e., BDDE, (Borck, e.g., 0025-0027 and 0048).
Borck teaches covalent bonding of the polysaccharide to the device surface in combination with crosslinking for additional stabilization (Borck, e.g., 0018). 
These techniques reduce degradation of the polysaccharide coating, reduce localized inflammation, and suppress surface adsorption of high molecular weight biomolecules (Borck, e.g., 0021). Reduced degradation by covalent bonding to the surface and desired degree of crosslinking serves to improve the residence time of the biocompatible coating comprising hyaluronic acid (Borck, e.g., 0022-0027).
Borck teaches wherein the surface of the device is modified for improving adhesion of the coating, e.g., reactive functionality is produced on the substrate surface, e.g., alcohol corresponding to the –OH group recited in the claimed invention, thereafter, the polysaccharide layer is then covalently bound to the functionality on the surface (Borck, e.g., 0030, 0031). 
Borck teaches the crosslinking agent reacting with hydroxyl functional groups on hyaluronic acid (Borck, e.g., 0045). 
Borck suggests the use of crosslinking agents, e.g., BDDE, reactive with hydroxyl functional groups of hyaluronic acid as an alternative to crosslinking esterification of carboxy groups on the hyaluronic acid. Contrast Borck, e.g., 0045 with Borck, e.g., 0005. 
Borck teaches wherein the coating is a multilayer coating, e.g., layers differing by physicochemical properties such as degradation (Borck, e.g., claim 13).
It would have been prima facie obvious before the effective filing date of the presently claimed invention to modify a coating comprising crosslinked hyaluronic acid on a polypropylene mesh for implantation as understood from Pressato using the techniques of Borck with a reasonable expectation of success. The technique of covalently bonding a coating containing crosslinked hyaluronic acid to an implantable medical device through hydroxyl groups on the implant surface was known and suggested in Borck for improving coating adhesion, implant biocompatibility, reducing inflammation, and improving residence time of the biocompatible coating after implantation. The skilled artisan would have been motivated to modify the coating of Pressato by covalently bonding a crosslinked hyaluronic acid coating to functional groups, e.g., hydroxyl groups, on the surface of the polypropylene mesh to improve the device in the same way with a reasonable expectation of extending biocompatible coating lifetime, thereby extending reduction of inflammation and reduction of adhesion over longer timeframes.
This modification may be viewed as the use of a known technique to improve similar implantable devices in the same way. Since Borck teaches known coupling methods may be used to bind polysaccharides, e.g., hyaluronic acid to the functional groups on the device surface, and since Borck suggests the hyaluronic acid coating may be crosslinked using BDDE, the skilled artisan would have had a reasonable expectation of successfully coupling hyaluronic acid to reactive functional groups, e.g., hydroxyl groups, on the surface of the device with the crosslinking agent. 

The combined teachings of Pressato and Borck teach a polypropylene mesh comprising a multilayer coating of hyaluronic acid, wherein the hydroxyl groups of hyaluronic acids are covalently bonded to hydroxyl containing groups on the mesh surface and wherein the hyaluronic acid is crosslinked via a homobifunctional functional crosslinking agent, BDDE, but does not expressly teach wherein the primary hydroxyl groups of hyaluronic acids are crosslinked with the hydroxyl groups on the mesh and crosslinked to other primary hydroxyl groups via a homobifunctional crosslinking agent. 
Zhao, US 20020049281 A1
Zhao teaches crosslinked hyaluronic acid as a coating on a mesh, e.g., for tissue reinforcement (Zhao, e.g., 0085). Zhao teaches hyaluronic acid crosslinked to other polymers and/or additional hyaluronic acid (Zhao, e.g., claims 1-27). Zhao teaches hyaluronic acid crosslinked at the c6 position, i.e., primary hydroxyl groups of hyaluronic acid (Zhao, e.g., 0075). Zhao teaches hyaluronic acid crosslinked with crosslinkers including, e.g., divinyl sulfone, butanediol diglycidyl ether, 1,2,3,4-diepoxyoctane (Zhao, e.g., 0027) which are homobifunctional cross-linking agents according to the present claims as evident from claim 2.
Zhao teaches crosslinking in this manner improves biostability of the HA (Zhao, e.g., 0015
It would have been prima facie obvious before the effective filing date of the presently claimed invention to modify a mesh as understood from the combined teachings of Pressato and Borck by crosslinking C6 hydroxyl groups, i.e., primary hydroxyl groups of hyaluronic acid to other C6 hydroxyl groups of hyaluronic acid and hydroxyl groups present on the polymeric mesh with a crosslinker, e.g., BDDE with a reasonable expectation of success. The teachings of Zhao fill any gap in the teachings of Pressato and Borck with respect to details regarding the crosslinking of hyaluronic acid via primary hydroxyl groups, both to itself and to other polymers such as a polymeric substrate of a polypropylene mesh modified with hydroxyl groups for covalent attachment of crosslinked hyaluronic acid containing coatings to the implant surface using a homobifunctional crosslinking agent such as BDDE. The skilled artisan would have been motivated to crosslink the hyaluronic acid to itself and to another polymer such as a modified polymeric substrate including functional groups, e.g., hydroxyl groups as suggested by the combined teachings of Pressato and Borck because Zhao teaches this technique improves the bio stability of the coating which is also an objective achieved by covalently attaching the layer to the surface of the device as understood from Borck. This may be considered the combination of two known techniques effective for extending the beneficial properties afforded by the coating over a longer time frame. 
The skilled artisan would have had a reasonable expectation of success because Zhao teaches this technique effective for improving implantable medical devices similar to those of Pressato, e.g., implantable mesh. 
Applicable to claim 10 and 11, it is not entirely clear if the molar ratio recited in claims 10-11 was intended to be a product by process limitation, i.e., the molar ratio of reactants, or the molar ratio recited in claims 10-11 was intended to refer to the molar ratio of the product. 
Zhao teaches the amount of crosslinker effective for crosslinking hyaluronic acid to itself and another polymer may be found in the range of from 1:10 to 10:1 by weight. See Zhao, e.g., 0042 and 0049. Zhao suggests the ratio between crosslinker and polysaccharide is a result effective parameter the skilled artisan would have optimized to achieve a desired degree of crosslinking taking into account additional factors including reaction time, temperature and pH (Zhao, e.g., 0050). Relative amounts of HA and crosslinker are taught in Example 4. 
Similarly, Borck teaches the degree of crosslinking is a result effective parameter the skilled artisan would have optimized to arrive at a desired degradation behavior (Borck, e.g., 0025-0027). The degree of crosslinking will depend on the molecular weight of the hyaluronic acid, the particular crosslinking agent and amount, temperature, and crosslinking duration (Borck, e.g., 0049). 
The combined teachings of Pressato, Borck and Zhao do not expressly characterize the amount of crosslinker used in terms of molar ratio.
However, in view of the general conditions found in the cited prior art, one skilled in the art would have optimized the ratio between crosslinker and hyaluronic acid based on factors including crosslinking time, temperature and pH to achieve desired degree of crosslinking and attachment to the polypropylene mesh with a reasonable expectation of success. Conversion to molar ratio would then depend on the particular molecular weight of the hyaluronic acid, the molecular weight of the particular crosslinker.  In the present case there was motivation found in the prior art suggesting the desired degree of crosslinking and associated increase in degradation time will dictate the amount of crosslinker effective to achieve a degree of crosslinking of hyaluronic acid to itself and to the polypropylene mesh. 
There does not appear to be any evidence of record showing the claimed molar ratio is critical or provides unexpected results.
Consequently, the subject matter of instant claims 1-3, 6, 9-11 and 28 would have been obvious before the filing date of the presently claimed invention. 

Response to Arguments
Applicant's arguments filed 04/30/2020 have been fully considered but they are not persuasive. 
In response to Applicant’s argument that the –OH groups on the surface are different from the primary hydroxyl groups of hyaluronic acids: it is noted that Borck teaches the technique of  modifying the surface modification of implants with reactive functional groups including hydroxyl groups for improving coating adhesion. See Borck, e.g., 0030-0031. 
The technique of covalently bonding a coating containing crosslinked hyaluronic acid to an implantable medical device through hydroxyl groups on the implant surface was known and suggested in Borck for improving coating adhesion, implant biocompatibility, reducing inflammation, and improving residence time of the biocompatible coating after implantation. The skilled artisan would have been motivated to modify the coating of Pressato by covalently bonding a crosslinked hyaluronic acid coating to functional groups, e.g., hydroxyl groups, on the surface of the polypropylene mesh to improve the device in the same way with a reasonable expectation of extending biocompatible coating lifetime, thereby extending reduction of inflammation and reduction of adhesion over longer timeframes.

Applicant has argued Borck does not teach or suggest crosslinking the primary hydroxyl groups of hyaluronic acids with the –OH containing groups on the surface of the mesh. Applicant has argued passage 0031 of Borck refers to the teachings of US 5964794 and both references teach a coating material applied to a metal substrate body instead of a mesh as required by the present invention. Applicant has argued Zhao does not teach or suggest crosslinking the primary hydroxyl groups of hyaluronic acids with the –OH containing groups on the surface of the mesh. Applicant has argued none of the cited references teach the primary hydroxyl (-OH) groups of hyaluronic acid are crosslinked with –OH containing groups on the surface of the mesh via a homobifunctional cross-linking agent.
This argument is unpersuasive. 
	It is acknowledged that Borck does not expressly teach or suggest crosslinking the primary hydroxyl groups of hyaluronic acid with the –OH groups on the surface of a mesh. However, Borck does teach the polysaccharide layer may be bound covalently – using coupling methods known – to the functionality on the surface of the device (Borck, e.g., 0031). As evident from Zhao, the use of crosslinking agents, e.g., BDDE – a homobifunctional crosslinking agent – (Zhao, e.g., 0027), for binding primary hydroxyl groups of hyaluronic acid (Zhao, e.g., 0026 and 0075: OH groups at the C6 position) with OH groups of a different substrate, e.g., another polymer (Zhao, e.g., 0068-0070), was a known technique for covalently coupling hyaluronic acid to substances containing reactive functional groups. 
Since the teachings of Borck and Zhao indicate crosslinkers such as DBBE were useful for covalently bonding hyaluronic acid to itself and to other polymers containing reactive hydroxyl functional groups, it follows that one skilled in the art would have recognized hyaluronic acid crosslinked with BDDE could be covalently coupled to a polymeric device surface, e.g., a mesh as found in Pressato, containing similar reactive functional groups, e.g., hydroxyl groups, with BDDE. 
It is acknowledged that the substrate of the devices in Borck are metallic. However, one skilled in the art was enabled for modifying the surface of polymers with functional groups suggested by Borck. For example Oehr, Surface and Coatings Technology, 116-119, 1999 (of record, see rejections of claims 4-5 and 29) teaches polypropylene surfaces containing, e.g., hydroxyl functional groups (Oehr, e.g., Abstract). Consequently, one skilled in the art appears to have been enabled to functionalize polypropylene mesh devices in the same way suggested by Borck for metallic devices to obtain the benefits suggested by Borck for covalently bonding hyaluronic acid to the device surface. 

Claims 4-5 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Pressato, US 6723709 in view of Borck, US 20060165962 A1 and Zhao, US 20020049281 A1 as applied to claims 1-3, 6, 9-11 and 28 above and further in view of Oehr, Surface and Coatings Technology, 116-119, 1999.
The combined teachings of Pressato, Borck and Zhao enumerated above apply here. The combined teachings of Pressato, Borck and Zhao teach a biocompatible mesh according to claim 1, wherein the polypropylene mesh comprises hydroxyl groups (Borck, e.g., 0031) but do not expressly teach wherein the -OH is a formula according to claims 4-5, e.g., -CH2OH. 
Oehr teaches techniques for modifying polypropylene to achieve a homogenous distribution of functional groups on the surface (Oehr, e.g., abstract), wherein the functional group is an alcohol hydroxy, by means of plasma grafting using allyl alcohol (Oehr, e.g., pg. 26, c2, ⁋ 3 and 5).
Although Oehr does not expressly characterize the functional group according to formula, the presently claimed functional groups appear to have been made using the same or similar plasma grafting of allyl alcohol to polypropylene substrate as that found in Oehr.
It would have been obvious before the filing date of the presently claimed invention was made to modify polypropylene mesh as found in Pressato by functionalizing with hydroxyl groups as suggested in Borck using plasma grafting of allyl alcohol as found in Oehr to arrive at a mesh capable of covalent attachment of hyaluronic acid as suggested in Borck and Zhao with a reasonable expectation of success. The skilled artisan would have been motivated to employ the technique of plasma grafting polypropylene with allyl alcohol to achieve a homogenous distribution of hydroxyl groups on the surface as suggested in Oehr effective for covalent linkage to hyaluronic acid with a reasonable expectation of increasing in vivo degradation time as suggested in Borck. The skilled artisan would have had a reasonable expectation of success because Oehr suggests the technique is effective for generating well defined surfaces.
Accordingly, the subject matter of instant claims 4-5 would have been obvious before the filing date of the presently claimed invention absent evidence to the contrary. 

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Pressato, US 6723709 in view of Borck, US 20060165962 A1 and Zhao, US 20020049281 A1 as applied to claims 1-3, 6, 9-11 and 28 above and further in view of Darois, US 20050085924.
The combined teachings of Pressato, Borck and Zhao teach a biocompatible mesh according to claim 1, but do not expressly teach wherein the mesh is a flexible sheet.
Darois teaches a propylene mesh in the form of a flexible biocompatible flat sheet effective for repair of hernia (Darois, e.g., 0049). 
It would have been prima facie obvious before the effective filing date of the presently claimed invention to modify a biocompatible mesh as understood from Pressato, Borck and Zhao according to the teachings of Darois with a reasonable expectation of success. The skilled artisan would have been motivated to configure the mesh in the form of a flexible flat sheet to facilitate utility for hernia repair as suggested in Darois. The skilled artisan would have had a reasonable expectation of success because Pressato and Darois teach improvements for polypropylene meshes.
Accordingly, the subject matter of claim 12 would have been prima facie obvious before the effective filing date of the presently claimed invention, absent evidence to the contrary. 

Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Pressato, US 6723709 in view of Borck, US 20060165962 A1 and Zhao, US 20020049281 A1 as applied to claims 1-3, 6, 9-11 and 28 above and further in view of Balazs, US 4582865.
The combined teachings of Pressato, Borck and Zhao teach a biocompatible mesh according to claim 1, but do not expressly teach the ratio between hyaluronic acid and crosslinker in terms of mole ratio.
In the event the limitations of claims 10-11 were intended to refer to the mole ratio of the reactants, Balazs (cited in Borck, e.g., 0025) teaches hyaluronic acid crosslinked with a homobifunctional crosslinking agent wherein the mole ratio is within the claimed range (Balazs, e.g., example 4), effective to achieve a hyaluronic acid gel, and wherein the molar ratio is a parameter effective to modify the swelling ratio of the gel obtained (Balazs, e.g., Fig. 2). 
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP 2144.05.
It would have been prima facie obvious before the effective filing date of the presently claimed invention to modify a biocompatible mesh as understood from the combined teachings of Pressato, Borck and Zhao such that the mole ratio between hyaluronic acid and homobifunctional crosslinker, e.g., BDDE, was within the claimed range with a reasonable expectation of success. The skilled artisan would have been motivated to start with ratios understood in the prior art effective to arrive at a hyaluronic acid hydrogel and optimized from there according to the desired increasing in vivo degradation time extending the biocompatibility benefit. The skilled artisan would have had a reasonable expectation of success because Balazs shows that the amount of crosslinker was effective to modify the swelling time which correlates with the degradation time. 
Accordingly, the subject matter of claims 11-12 would have been prima facie obvious before the effective filing date of the presently claimed invention, absent evidence to the contrary.  

Response to Arguments
Applicant's arguments filed 11/20/2019 have been fully considered but they are not persuasive. 
Applicant has argued none of Oehr, Darois, or Balazs teach or suggest “the primary hydroxyl (-OH) groups of hyaluronic acids are crosslinked with  –OH containing groups on the surface of the mesh via a homobifunctional cross-linking agent”.
This argument is unpersuasive. 
The combined teachings of Pressato, Bork and Zhao reasonably suggest the crosslinking primary hydroxyl (-OH) groups of hyaluronic acids with  –OH containing groups on the surface of the mesh via a homobifunctional cross-linking agent, where the –OH groups on the surface of the device may be present as additional polymers, e.g., additional HA, or a device surface functionalized with an alcohol, i.e., containing –OH groups. 
Applicable to claims 4-5, Oehr teaches implants comprising, e.g., polypropylene, modified by plasma treatment to achieve a homogenous distribution of functional groups, e.g., hydroxy groups, on the surface. This technique achieve the result of functionalizing the surface of a medical device with –OH groups as suggested in Borck for linking HA to the surface of the implant. 
Applicable to claim 12, Darois teaches polypropylene mesh in the form of a flexible flat sheet effective for repair of hernias.
Applicable to claims 10-11, Balazs (cited in Borck, e.g., 0025) teaches hyaluronic acid crosslinked with a homobifunctional crosslinking agent, wherein the mole ratio is within the range recited in claims 10-11, which ratio is effective to achieve a hyaluronic acid gel, and which ratio may be optimized to achieve a desired swelling ratio of the gel obtained. 

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM A CRAIGO whose telephone number is (571)270-1347.  The examiner can normally be reached on Monday - Friday, 9am - 6pm, PDT.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert WAX can be reached on 571-272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WILLIAM CRAIGO/Examiner, Art Unit 1615